Case: 4:16-cv-00207-CDP Doc. #: 157 Filed: 06/20/19 Page: 1 of 1 PageID #: 1581




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

JEANETTE MCKEE, et al.,                         )
                                                )
         Plaintiffs,                            )
                                                )
    v.                                          )        No. 4:16-CV-00207-CDP
                                                )
MICHAEL REUTER, et al.,                         )
                                                )
         Defendants.                            )
                                                )

                               JUDGMENT IN A CIVIL CASE

☒         Jury Verdict. This action came before the Court for a trial by jury. The issues have
          been tried and the jury has rendered its verdict.

    IT IS HEREBY ORDERED AND ADJUDGED that in accordance with the Memorandum
    and Order issued on November 17, 2016, Counts I and II of the Amended Complaint are
    dismissed against Defendants Jefferson County and Renee Reuter. IT IS FURTHER
    ORDERED AND ADJUDGED that in accordance with the Memorandum and Order issued
    on September 5, 2017, Defendants Michael Reuter and Christy Scrivner shall have judgment
    on Susan Hickman’s claims in Count II; Defendants Christy Scrivner and Teresa Cusick
    shall have judgment based on qualified immunity on the claims of Sharon Rebecca Hickman
    contained in Count III. IT IS FURTHER ORDERED AND ADJUDGED in accordance
    with the Jury’s verdict on June 20, 2019, Jeanette McKee shall have judgment against
    Michael Reuter on Count I of the Amended Complaint. Jeanette McKee shall recover from
    Michael Reuter actual damages in the amount of $25,000 and punitive damages in the
    amount of $200,000. Christy Scrivner shall have judgment against Jeanette McKee on Count
    I of the Amended Complaint, and Michael Reuter shall have judgment against Sharon
    Rebecca Hickman on Count III of the Amended Complaint.

    Michael Reuter shall bear all taxable costs of this action in regards to Plaintiff Jeanette
    McKee only. Each party shall bear its remaining costs of this action.


June 20, 2019                                    Gregory J. Linhares                   /
Date                                             Clerk of Court

                                          By:    /s/ Carol Long             /
                                                 CAROL LONG
                                                 Deputy Clerk
